Exhibit 10.6

EMPLOYMENT AGREEMENT

This Employment Agreement (Agreement) is made and entered into between Techne
Corporation, a Minnesota corporation, (hereinafter the “Company”), and Brenda
Furlow (hereinafter “Employee”) (each may be referred to individually as a
“Party” and collectively as the “Parties”).

RECITALS

WHEREAS, the Company wishes to employ Employee under the terms and conditions
set forth in this Agreement, and Employee wishes to accept such employment under
the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Company and Employee agree as follows:

ARTICLE 1.

TERM OF EMPLOYMENT: DUTIES AND SUPERVISION

1.1) Parties. The parties to this Agreement are Employee and the Company. As
used herein, “Company” refers to Techne Corporation d/b/a Bio-Techne, and its
subsidiaries including, but not limited to, Research and Diagnostic Systems,
Inc. (“R&D”), unless specifically provided otherwise. All of the rights and
obligations created by this Agreement may be performed by or enforced by or
against Techne or R&D or other appropriate subsidiary.

1.2) Employment and Term of Employment. The Company hereby employs Employee and
Employee hereby accepts employment as Senior Vice President, General Counsel on
the terms and conditions set forth in this Agreement. Employee’s employment
hereunder will commence on August 4, 2014 and continue through August 3, 2017
(hereinafter the “Term”) unless earlier terminated as provided in Article 4
hereof.

A. As a condition of employment, Employee agrees that she must relocate her
personal residence to the Twin Cities of Minneapolis and St. Paul, Minnesota no
later than July 1, 2015.

B. As a condition of employment, Employee agrees that she must obtain a license
to practice law in the State of Minnesota no later than July 1, 2015 and
maintain such licensure during her employment with the Company.

1.3) Duties and Supervision.

A. During the term of her employment, Employee agrees to devote her full
business and professional time, energy, diligence and best efforts to the
business and affairs of the Company, and to perform such services and duties
Employee may from time to time be assigned by the Company, and specifically its
Chief Executive Officer.

 

1



--------------------------------------------------------------------------------

B. Employee agrees to be subject to the Company’s control, rules, regulations,
policies and programs. Employee further agrees that she will carry on all
correspondence, publicity and advertising in the Company’s name and she shall
not enter into any contract on behalf of the Company except as expressly
authorized by the Company.

ARTICLE 2.

COMPENSATION AND BENEFITS

2.1) Base Salary. As compensation for her services to the Company and as
compensation for her Employee Agreement With Respect To Inventions, Proprietary
Information, and Unfair Competition, Employee will be paid an annual base salary
initially at the rate of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00), to be paid in accordance with the usual payroll practices of the
Company. The base salary amount will be reviewed and adjusted by the Company
from time to time in its sole discretion. The base salary will be inclusive of
all applicable income, Social Security, and other taxes and charges that are
required by law to be withheld by the Company or that are requested to be
withheld by Employee.

2.2) Management Incentive Plan. During each fiscal year of the Term of
Employee’s employment (starting with Techne’s 2015 fiscal year, which began
July 1, 2014) and provided Employee remains employed by the Company on the last
day of such fiscal year, Employee will be eligible to participate in the
Company’s Management Incentive Plan (“MIP”) in accordance with its terms and
conditions as determined by the Board of Directors or its Executive Compensation
Committee from time to time. At Employee’s current service level, the Management
Incentive Plan currently provides for the grant of an option to purchase 15,000
shares of the Company’s common stock and, if annual objectives are met, a target
cash bonus of 25% of Employee’s base salary, payable annually following receipt
of the Company’s final audit report. The stock options will have a seven-year
term and will vest one-fourth on each of the first, second, third and fourth
anniversaries of the date of grant. These options will have an exercise price
equal to the closing price of Techne’s shares on the date of grant. The option
will be an incentive stock option to the extent permitted by Section 422, or any
successor provision, of the Internal Revenue Code of 1986, as amended, and a
non-qualified stock option to the extent the number of shares vesting in any
single year exceeds the limit established by such provision.

2.3) Restricted Stock Units. The Company will grant Employee 2,500 Techne
Restricted Stock Units (“RSUs”) on Employee’s first day of employment. Vesting
of such RSUs will be conditioned upon Employee’s relocation of her personal
residence to the Twin Cities of Minneapolis and St. Paul, Minnesota no later
than July 1, 2015, and Employee’s obtaining license to practice law in the State
of Minnesota no later than July 1, 2015. If such conditions are satisfied, the
RSUs will vest in equal increments on July 1, 2015, July 1, 2016 and July 1,
2017, subject to Employee’s continued employment by the Company on each date.

2.4) Miscellaneous Benefits. The Company will provide Employee the following
additional benefits:

A. Reimbursement in accordance with the Company’s standard reimbursement
policies in effect from time to time for ordinary, necessary and reasonable
out-of-

 

2



--------------------------------------------------------------------------------

pocket business expenses incurred by Employee in performing her duties for the
Company so long as properly substantiated.

B. Paid vacation of four (4) weeks per calendar year, prorated for partial years
of service, to be taken at such times as selected by Employee and as approved by
the Chief Executive Officer or his designee. Carryover, forfeiture or payout of
unused vacation time from period to period or upon termination of employment
shall be in accordance with the Company’s policies that may be in effect from
time to time.

C. Paid lodging at the Ramada Inn located in Roseville, Minnesota (or its
equivalent) and meals (excluding lunches) for up to Employee’s first eleven
(11) months of employment, and a moving allowance of Fifteen Thousand and 00/100
Dollars ($15,000.00) for properly documented allowable expenses to relocate her
personal residence from Wisconsin to Minneapolis/St. Paul, Minnesota on or
before July 1, 2015. Employee will be required to pay all moving expenses as
they are incurred and to submit receipts to the Company for the non-taxable
moving expenses (for moving household goods and travel to Minnesota) to receive
reimbursement.

2.5) Other Employee Compensation and Benefits. In addition to the compensation
and benefits provided to Employee in Sections 2.1 through 2.4 hereof, Employee
will be entitled to participate in other employee compensation and benefit plans
from time to time established by the Company and made available generally to all
employees to the extent that Employee’s age, tenure and title make her eligible
to receive those benefits. Employee will participate in such compensation and
benefit plans on an appropriate and comparable basis determined by the Board of
Directors by reference to all other employees eligible for participation. With
regard to all insured benefits to be provided to Employee, benefits shall be
subject to due application by Employee. The Company has no obligation to pay
insured benefits directly and such benefits are payable to Employee only by the
insurers in accordance with their policies. Nothing in this Agreement is
intended to or shall in any way restrict the Company’s right to amend, modify or
terminate any of its benefits or benefit plans during the term of Employee’s
employment. Employee shall not be reimbursed for unused personal days or sick
days upon her termination from employment regardless of the reason, whether
voluntary or involuntary.

ARTICLE 3.

INVENTIONS, PROPRIETARY INFORMATION AND UNFAIR COMPETITION

3.1) Prior Agreement. Neither the execution of this Agreement nor any provision
in it shall be interpreted as rescinding or revoking the “Employee Agreement
With Respect To Inventions, Proprietary Information, and Unfair Competition”
previously entered into between the Company and Employee as of July 15, 2014
(the “Prior Inventions, Proprietary Information, and Unfair Competition
Agreement”). The Company and Employee hereby agree that the terms and conditions
of such Prior Inventions, Proprietary Information, and Unfair Competition
Agreement shall continue in full force and effect and shall apply to all
businesses of the Company, including not only business conducted by the Company
but also to business conducted through the Company or any subsidiary or venture
of the Company now existing or hereafter created. The termination of this
Agreement or Employee’s employment shall not terminate

 

3



--------------------------------------------------------------------------------

Employee’s obligations under the Prior Inventions, Proprietary Information, and
Unfair Competition Agreement, the terms and conditions of which shall survive
termination of this Agreement and termination of Employee’s employment for any
reason, whether voluntary or involuntary.

3.2) Notification of Restrictive Covenants. Employee authorizes the Company to
notify third parties (including, but not limited to, the Company customers and
competitors) of the terms of the Prior Inventions, Proprietary Information, and
Unfair Competition Agreement between the Parties and Section 4.2 of this
Agreement, and Employee’s responsibilities thereunder.

ARTICLE 4.

TERMINATION

4.1) Events of Termination. Notwithstanding any other provision of this
Agreement to the contrary or appearing to be to the contrary, Employee’s
employment may be terminated as follows:

A. By mutual written agreement of the parties;

B. Upon Employee’s death;

C. Upon Employee’s inability to perform the essential functions of her position
due to physical or mental disability, with or without reasonable accommodation,
as determined in the good faith judgment of the Company Board of Directors, and
such inability continues for a period of ninety (90) calendar days or as may
otherwise be required by applicable law. Nothing in this Section 4.1(C) shall
limit the right of either Party to terminate Employee’s employment under one of
the other sections of this Section 4.1;

D. Upon written notice to the other Party;

E. Upon the insolvency or bankruptcy of the Company;

F. In the event of a Change in Control, as set forth in Section 5.1, provided
that the severance provisions of Section 5.1 of this Agreement are met;

4.2) Return of Property. At such time that Employee’s employment with the
Company ends (the “Termination Date”) or at such earlier time as the Company may
notify Employee, Employee will immediately cease doing business upon the
Company’s premises and will immediately deliver to the Company all of its
property and all property to be held by the Company in her possession or
control, including, but not limited to, all work in progress, data, equipment,
originals and copies of documents and software, customer and supplier
information and lists, financial information, and all other materials. In
addition, if Employee has used any personal computer, server, or email system
(including, but not limited to, computers, Blackberries, PDA’s, cell phones,
Smart Phones, iPhones, iPads, etc.) to receive, store, review, prepare or
transmit any the Company information, including but not limited to Confidential
Information (as

 

4



--------------------------------------------------------------------------------

defined below), Employee agrees to provide the Company with a computer-useable
copy of all such Confidential Information and then permanently delete and
expunge such information from those systems. Employee also agrees to certify,
within ten (10) days after the Termination Date, in writing to the Company that
she has complied with her obligation to return Company property.

A. For purposes of this Agreement, “Confidential Information” means information
which is not generally known and which the Company holds in confidence,
including, without limitation, the following: all information and data developed
or acquired by Employee in the course of employment with the Company; data or
conclusions or opinions formed by Employee in the course of employment; policies
and procedures; manuals; trade secrets; methods, procedures, or techniques
pertaining to the business of the Company or any customer of the Company;
specifications for products or services; systems; price lists; marketing plans;
sales or service analyses; financial information; customer names or other
information; vendor names or other information; employee names or other
information; research and development data; diagrams; drawings; media; notes,
memoranda, notebooks, and all other records or documents that are handled, seen,
or used by Employee in the course of employment.

B. Notwithstanding anything to the contrary, “Confidential Information” does not
include any information that is (i) in the public domain or enters the public
domain through no violation of obligations Employee owes to the Company;
(ii) disclosed to Employee other than as a result of Employee’s capacity as an
employee of the Company by a third-party not subject to maintain the information
in confidence; or (iii) already known by Employee other than as a result of
Employee’s past relationship with the Company (or its predecessors) and is
evidenced by written documentation existing prior to such disclosure. Specific
technical and business information shall not be deemed to be within the
preceding exceptions merely because it is embraced by more general technical or
business information within such exceptions, nor shall a combination of features
be deemed to be within such exceptions merely because the individual features
are within such exceptions.

ARTICLE 5.

TERMINATION BENEFITS

5.1) Termination Benefits. In the event Employee’s employment is terminated by
the Company as a result of a “Change in Control” of the Company and Employee has
less than twelve (12) months before the expiration of the Term of this
Agreement, Employee will be paid an amount equal to one (1) year of her
then-current base salary (but not any incentive bonus) (hereinafter the “CIC
Severance Payment”); provided, however, that Employee will be entitled to the
CIC Severance Payment set forth in this Section 5.1 only if she executes and
does not rescind a release agreement in a form supplied by the Company, which
will include, but not be limited to, a comprehensive release of claims against
the Company and all related parties, in their official and individual
capacities. For purposes of this Section 5.1, “Change in Control” shall mean the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the events in subsections A through C below. For purposes of
this definition, a person, entity or group shall be deemed to “Own,” to have
“Owned,” to be the “Owner” of, or to have acquired “Ownership” of securities if
such person, entity or group directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power,

 

5



--------------------------------------------------------------------------------

which includes the power to vote or to direct the voting, with respect to such
securities.

A. Any person, entity or group becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any person, entity or group
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities Owned by the Subject Person over the designated percentage threshold,
then a Change in Control shall be deemed to occur;

B. There is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not Own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

C. There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the total gross value of the consolidated assets of
the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of total gross value of the consolidated
assets of the Company and its subsidiaries to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition (for purposes of this
Section 5.1(C), “gross value” means the value of the assets of the Company or
the value of the assets being disposed of, as the case may be, determined
without regard to any liabilities associated with such assets).

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. To the extent required, the determination
of whether a Change in Control has occurred shall be made in accordance with
Code Section 409A and the regulations, notices and

 

6



--------------------------------------------------------------------------------

other guidance of general applicability issued thereunder.

5.2) Timing of CIC Severance Payment. Any CIC Severance Payment pursuant to
Section 5.1 will be paid to Employee monthly over the course of a one-year
period beginning after expiration of any applicable rescission periods set forth
in the required release agreement; provided, however, that notwithstanding
anything in this Agreement to the contrary, if the CIC Severance Payment
described in Section 5.1 is subject to the requirements of Code Section 409A and
the Company determines that Employee is a “specified employee” as defined in
Code Section 409A as of the date of Employee’s termination of employment, such
payments will not be paid or commence earlier than the first day of the seventh
month following the date of Employee’s termination of employment and on such
date any amounts that would have been paid during the first six months following
the termination but for operation of this proviso will be paid in one lump sum
with the remaining payments made monthly over the remainder of the specified
one-year period. In addition, all payments made to Employee pursuant to
Section 5.1 will be reduced by amounts (A) required to be withheld in accordance
with federal, state and local laws and regulations in effect at the time of
payment, or (B) owed to the Company by Employee for any amounts advanced, loaned
or misappropriated. Such offset will be made in the manner permitted by and will
be subject to the limitations of all applicable laws, including but not limited
to Code Section 409A, and the regulations, notices and other guidance of general
applicability issued thereunder.

5.3) No Other Payments. Except as provided in Section 5.1, upon termination of
employment with the Company, whether voluntary or involuntary, Employee will not
be entitled to any compensation or benefits other than that which was due to her
as of the date of termination, regardless of any claim by Employee for
compensation, salary, bonus, severance benefits or other payments.

ARTICLE 6.

ARBITRATION

6.1) Arbitration. Any dispute arising out of or relating to (i) this Agreement
or the alleged breach of it, or the making of this Agreement, including claims
of fraud in the inducement, or (ii) Employee’s application or candidacy for
employment, employment and/or termination of employment with the Company
including, but not limited to, any and all disputes, claims or controversies
relating to discrimination, harassment, retaliation, wrongful discharge, and any
and all other claims of any type under any federal or state constitution or any
federal, state, or local statutory or common law shall be discussed between the
disputing Parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the Parties cannot agree on an arbitrator within 20 days, any Party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement, but without submission

 

7



--------------------------------------------------------------------------------

of the dispute to such Association. Limited civil discovery shall be permitted
for the production of documents and taking of depositions. Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute. The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. The arbitrator may award to
the prevailing Party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the Parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota. This agreement to arbitrate does not include worker’s
compensation claims, claims for unemployment compensation, or any injunctive or
other relief to which the Company may be entitled in accordance with the Prior
Inventions, Proprietary Information, and Unfair Competition Agreement referred
to in Section 4.1 herein.

ARTICLE 7.

MISCELLANEOUS PROVISIONS

7.1) Modifications. Except as provided in Section 4.1 above, this Agreement
supersedes all prior agreements and understandings between the Parties relating
to the employment of Employee by the Company and it may not be changed or
terminated orally. No modification, termination, or attempted waiver of any of
the provisions of this Agreement will be valid unless in writing signed by the
Party against whom the same is sought to be enforced.

7.2) Binding Effect. The breach by the Company of any other agreement or
instrument between the Company and Employee will not excuse or waive Employee’s
performance under, or compliance with, this Agreement.

7.3) Governing Law and Forum. The validity, enforceability, construction and
interpretation of this Agreement shall be governed by the laws of the State of
Minnesota. The Company and Employee hereby consent to the exclusive jurisdiction
for any claims under this Agreement in Hennepin County District Court or the
United States District Court for Minnesota.

7.4) Successors and Assigns. This Agreement is personal to Employee and Employee
may not assign or transfer any part of her rights or duties hereunder, or any
compensation due to her hereunder, to any other person. This Agreement may be
assigned by the Company. This Agreement is binding on any successors or assigns
of the Company.

7.5) Captions. The captions set forth in this Agreement are for convenience only
and shall not be considered as part of this Agreement or as in any way limiting
or amplifying the terms and conditions hereof.

7.6) No Conflicting Obligations. Employee represents and warrants to the Company
that she is not under, or bound to be under in the future, any obligation to any
person, firm, or corporation that is or would be inconsistent or in conflict
with this Agreement or would prevent, limit, or impair in any way the
performance by her of her obligations hereunder. If Employee possesses any
information that she knows or should know is considered by any third party, such
as a former employer of Employee’s to be confidential, trade secret, or
otherwise proprietary, Employee

 

8



--------------------------------------------------------------------------------

shall not disclose such information to the Company or use such information to
benefit the Company in any way.

7.7) Waivers. The failure of any Party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, will not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

7.8) Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, the Company and Employee
agree that that part should modified by the court to make it enforceable to the
maximum extent possible. If the part cannot be modified, then that part may be
severed and the other parts of this Agreement shall remain enforceable.

7.9) Code Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, the Parties to this Agreement intend that this Agreement will
satisfy the applicable requirements, if any, of Code Section 409A in a manner
that will preclude the imposition of additional taxes and interest imposed under
Code Section 409A. The Parties agree that this Agreement will be amended (as
determined by the Company in its sole discretion) to the extent necessary to
comply with Code Section 409A, as amended from time to time, and the notices and
other guidance of general applicability issued thereunder. Further, if any of
the payments described in this Agreement are subject to the requirements of Code
Section 409A and the Company determines that Employee is a “specified employee”
as defined in Code Section 409A as of the date of Employee’s termination of
employment (which will have the same meaning as “separation from service” as
defined in Code Section 409A), all or a portion of such payments will not be
paid or commence earlier than the first day of the seventh month following the
date of Employee’s termination of employment, but only to the extent such delay
is required for compliance with Code Section 409A.

7.10) Notices. Any and all notices referred to herein shall be deemed properly
given only if in writing and delivered personally or sent postage prepaid, by
certified mail, return receipt requested, as follows:

 

  (a) To the Company by notice to the CEO at the following address:

Charles Kummeth, CEO

Techne Corporation

614 McKinley Place NE

Minneapolis, MN 55413

 

  (b) To Employee at her home address as it then appears on the records of the
Company, it being the duty of Employee to keep the Company informed of her
current home address at all times.

The date on which notice to the Company or Employee shall be deemed to have been
given if mailed as provided above shall be the date on the certified mail return
receipt. Personal delivery

 

9



--------------------------------------------------------------------------------

to Employee shall be deemed to have occurred on the date notice was delivered to
Employee personally, or deposited in a mail box or slot at Employee’s residence
by a representative of the Company or any messenger or delivery service.

7.11) Construction. The Parties agree that the terms and provisions of this
Agreement embody their mutual intent, each Party has had the opportunity to
negotiate its provisions and contribute to its drafting, and therefore, it is
not to be construed more liberally in favor of, or more strictly against, any
Party hereto.

7.12) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Electronically transmitted (e.g., by facsimile or pdf) signed copies
of this Agreement shall be deemed to be original signed versions of this
Agreement.

7.13) Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Employee
and the Company (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and, but for this Section 7.13,
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the Employee’s receipt on an after-tax
basis, of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Employee and the Company otherwise agree in
writing, any determination required under this Section 7.13 shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose reasonable determination shall be conclusive and binding upon Employee and
the Company for all purposes. For purposes of making the calculations required
by this Section 7.13, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Sections 280G and 4999
of the Code. Employee and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7.13.

(Signatures follow on the next page(s).)

 

10



--------------------------------------------------------------------------------

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

 

TECHNE CORPORATION       By:  

Charles Kummeth

      8/21, 2014                                                      Its Chief
Executive Officer       Date EMPLOYEE      

/s/ Brenda Furlow

      8/6, 2014                                                      Brenda
Furlow       Date

Signature Page to Employment Agreement

 

11